Citation Nr: 1502976	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for neuropathy of the right lower extremity.
 
2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left leg disorder.
 
3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral feet disorders, to include flat feet.

4.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issues of entitlement to service connection for right ankle, left leg, neuropathy of the right lower extremity, and bilateral foot disorders are remanded.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied the Veteran's claims of entitlement to service connection for leg and feet disorders, to include flat feet. 

2.  Evidence associated with the claims file since the June 1993 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims of service connection for left leg, neuropathy of the right lower extremity, and bilateral foot disorders, and raises a reasonable possibility of substantiating the claims of service connection for left leg, neuropathy of the right lower extremity, and bilateral foot disorders.



CONCLUSIONS OF LAW

1.  The June 1993 RO rating decision that denied the Veteran's claims of service connection for leg and foot disorders are final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence received since the RO's June 1993 denial is new and material, the criteria for reopening the Veteran's claims of service connection for left leg, neuropathy of the right lower extremity, and bilateral foot disorders have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for left leg, neuropathy of the right lower extremity, and bilateral foot disorders.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The claims of entitlement to service connection for leg and feet disorders, including flat feet, were originally denied by the RO in a June 1993 rating decision.  The RO determined that the service treatment records were negative for the claimed disorders.  Private treatment notes of record at that time showed findings of right leg varicose veins.  The Veteran did not initiate a timely appeal for these matters.  There is also no indication that additional evidence was received between June 1993 and June 1994, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 1993 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March and April 2010, the Veteran sought to reopen the claims of entitlement to service connection for left leg, neuropathy of the right lower extremity, and bilateral foot disorders.  This appeal arises from the RO's May 2010 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the final June 1993 rating decision includes statements from the Veteran; private treatment records dated from 2007 to 2010; a March 2010 statement from a co-worker; and an April 2010 VA audio examination report with September 2010 addendum VA medical opinion.  In private treatment records dated from 2007 to 2010, the Veteran received diagnoses of osteoarthritis, degenerative joint disease, calcaneal spurs, varicose veins, plantar fasciitis, and peripheral neuropathy.  

In multiple lay statements dated in 2010, the Veteran asserted that he entered service with flat feet, which were painful during service.  He indicated that he was kicked by a lieutenant in the right leg, as well as complained to the squad doctor about his feet.  He contended that he has a right leg disorder with neuropathy, secondary to his fallen arch in the right foot and an ankle injury during boot camp in 1963.  He also indicated that his feet and legs "are still getting worse" since these events during service and that his body had deteriorated due to his service.

Evidence received since the June 1993 rating decision is "new" in that it was not of record at the time of the June 1993 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, i.e., the existence of bilateral leg and bilateral foot disorders, as well as a causal relationship between the claimed bilateral foot disorder and events during military service as well as the Veteran's neuropathy of the right lower extremity and his claimed right ankle and bilateral foot disorders.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for left leg, neuropathy of the right lower extremity, and bilateral foot disorders.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for left leg, neuropathy of the right lower extremity, and bilateral foot disorders are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156



ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for neuropathy of the right lower extremity is granted, to that extent only.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a left leg disorder is granted, to that extent only.
 
New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for bilateral feet disorders, to include flat feet, is granted, to that extent only.


REMAND

A review of the record reveals that further development on the matters of entitlement to service connection for right ankle, left leg, neuropathy of the right lower extremity, and bilateral foot disorders is warranted.

Service treatment records are void of any complaints, findings, or diagnoses of bilateral leg or right ankle disorders.  However, the Veteran's December 1962 induction examination report revealed abnormal foot findings listed as second degree flat feet, "NCD," not considered disabling.  The January 1965 separation examination report revealed normal findings regarding the Veteran's feet.  The Veteran noted having foot trouble on his January 1965 Report of Medical History.  Post-service private treatment records dated from 2007 to 2010 reflected findings of osteoarthritis, degenerative joint disease, calcaneal spurs, varicose veins, plantar fasciitis, and peripheral neuropathy.

The Veteran asserts that he entered service with flat feet, which were painful during service.  He indicated that he injured or sprained his right ankle during field training in the mountains during service.  It was also asserted that he was kicked by a lieutenant in the right ankle, leg, and side, as well as complained to the squad doctor about his right ankle and feet.  He has further contended that he has a right leg disorder with neuropathy, secondary to his fallen arch in the right foot and an ankle injury during boot camp in 1963.  He reported that his feet and legs "are still getting worse" since these events during service and that his body had deteriorated due to his service.

Under these circumstances, the Board will not proceed with final adjudication of the claims until a VA medical examination and opinion are provided, in order to ascertain the nature and etiology of the Veteran's claimed right ankle, left leg, neuropathy of the right lower extremity, and bilateral foot disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination(s) from an appropriate examiner to ascertain the nature and etiology of his claimed right ankle, left leg, neuropathy of the right lower extremity, and bilateral foot disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

Following a detailed review of the record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as to:  (1) whether any currently or previously diagnosed right ankle disorder is related to the Veteran's military service, (2) whether the pre-existing bilateral flat feet disability was aggravated beyond its natural course by his active service, and (3) whether any currently or previously diagnosed right leg or left leg disorder is related to the Veteran's period of active military service, or to any incident therein, or is related to or aggravated by the Veteran's bilateral flat feet or right ankle disorder.  

In doing so, the examiner must acknowledge and discuss the Veteran's assertions, as well as the findings located in the service treatment records and private treatment notes of record.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all medical examination reports to ensure that they in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


